Citation Nr: 1117973	
Decision Date: 05/10/11    Archive Date: 05/17/11

DOCKET NO.  08-17 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder to include post traumatic stress disorder (PTSD) and depressive disorder.

2.  Entitlement to service connection for a bilateral knee disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Alsup, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to March 1970.  Service in Vietnam is evidenced in the record. 

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa, which denied the Veteran's claims for service connection for an acquired psychiatric disorder and a bilateral knee disorder.  The Veteran disagreed and perfected an appeal.

The Veteran has presented testimony in support of his claims at a July 2007 hearing at the RO before a local hearing officer and at a March 2009 video conference hearing before the undersigned Veterans Law Judge (VLJ).  Transcripts of those hearings have been associated with the Veteran's VA claims folder.

In a December 2009 decision, the Board remanded the Veteran's claims for further evidentiary development.


FINDINGS OF FACT

1.  A preponderance of the competent medical evidence supports a conclusion that the Veteran has no diagnosed PTSD and that his diagnosed depressive disorder is unrelated to his active duty service.

2.  A preponderance of the evidence supports a conclusion that the Veteran's current bilateral knee disorder is unrelated to his active duty service.

CONCLUSIONS OF LAW

1.  Entitlement to service connection for a psychiatric disorder to include PTSD and depressive disorder is not warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2010).

2.  Entitlement to service connection for a bilateral knee disorder is not warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran essentially contends that his acquired psychiatric disorder is related to experiences he had during his active duty service in Vietnam.  He also contends that he injured his knees during active duty and has experienced bilateral knee pain since.  He seeks service connection for both disorders.  

The Board will first address preliminary matters and then render a decision on the issues on appeal.

Stegall concerns

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United States Court of Appeals for Veterans Claims (the Court) held that compliance with remand instructions is neither optional nor discretionary.  The Court further held that the Board errs as a matter of law when it fails to ensure compliance with remand orders. Although VBA is required to comply with remand orders, it is substantial compliance, not absolute compliance that is required.  See Dyment v. West, 13 Vet.App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more that substantially complied with the Board's remand order").  

As noted above, the Board remanded the Veteran's claims for further evidentiary development.  Specifically, the December 2009 Board remand ordered VBA to provide the Veteran with another opportunity to present evidence in support of his bilateral knee claim, and to obtain records identified by the Veteran during the March 2009 hearing.  The remand also ordered VBA to obtain the Veteran's service personnel folder and if the Veteran's stressor events were verified, to provide the Veteran with a VA psychiatric examination.

The Board observes that the Veteran was informed that he could provide evidence in support of his claims in a January 2010 letter from VBA.  The evidence also shows that the Veteran's VA claims folder now includes his service personnel records and that VBA has agreed that the stressor events upon which the Veteran relied are consistent with the nature of his Vietnam service.  Finally, the record shows the Veteran was provided with a VA psychiatric examination in August 2010.  As discussed below, the Board finds that the examination was adequate for rating purposes.

For those reasons, the Board finds that VBA has substantially complied with the Board's December 2009 remand.

Duties To Notify And To Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

The Veteran was notified in letters dated May and October 2006 of the evidence required to substantiate a claim for service connection.  In addition, both letters informed the Veteran of how VA determines a disability rating and an effective date for a claimed disability, and both letters informed the Veteran of the steps VA would take to assist him in developing his claim, including providing him with a medical examination and obtaining pertinent records from VA, military and other federal and state agencies, and from private medical or employment providers.  

The record shows that VBA obtained the Veteran's service treatment records, service personnel records and VA treatment records.  As noted above, the Veteran received a VA psychiatric examination in August 2010.  The Board observes that the examiner's report is sufficient for rating purposes.

The record shows that the Veteran contends that he obtained treatment from VA healthcare providers in Hines and Chicago VA medical centers after he left active duty in the 1970's.  See July 2007 hearing transcript at pages 12 and 13.  The record shows that the Veteran was informed that such records were not available.  See notices mailed in March and April 2008 indicating that the attempts were unsuccessful and that further attempts would be futile.

The record also shows that the Veteran was not provided a medical examination of his bilateral knee claim.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), the VA must provide a VA medical examination in service connection claims when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.

As is discussed below, although there is no competent evidence of a current disability, the Board notes that the Veteran's burden under McLendon is slight.  The Board finds, however, that the record evidence of a current bilateral knee disorder and an event or injury that occurred in service regarding the Veteran's knees is insufficient to warrant a medical examination under McLendon.  

First, the sole evidence is the Veteran's complaints of knee pain; there is no medical or clinical evidence of an underlying malady, and no evidence of a chronic condition following the claimed injury during service.  Second, the Veteran has testified that he injured his knees when he jumped from a truck during service and did not seek medical treatment for a knee injury at the time or at any time during his active duty service.  Indeed, service treatment records show no such treatment.  In addition, at the time of his separation, the Veteran did not indicate in his Report of Medical History that he had injured his knees or that he then had knee problems.  Instead, the Veteran has testified that he sought treatment soon after his discharge and has had a chronic condition since service.

There is nothing in the record to show that he sought treatment for his knees soon after discharge.  The Board provided the Veteran with time to obtain such evidence and informed him at the hearing that he could seek to obtain statements from his ex-wives who the Veteran believed would be able to state that they witnessed symptoms of his knee pain.  The record does not include such statements.  

More importantly, the Board finds the Veteran's credibility is lacking regarding his bilateral knee injury during service.  The first complaints of knee problems in the record date from about 1990, some 20 years after his discharge from service and after a 1982 automobile accident which, according to the Veteran, injured his knees.  In short, the Veteran's recent complaints of knee problems that began during service are not credible in light of the other evidence in the record.  The Board further notes that the August 2010 VA psychological examiner determined that the Veteran was an unreliable historian and the Board finds that the examiner's conclusion is supported by evidence in the record.  

The Court has held that contemporaneous evidence has greater probative value than history as reported by the claimant. See Curry v. Brown, 7 Vet. App. 59, 68 (1994). The Court has also held that the Board may consider whether a veteran's personal interest may affect the credibility of testimony. See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  In this case, there is no contemporaneous evidence of an in-service injury to the Veteran's knees; indeed, the more persuasive contemporaneous evidence includes the Veteran's denials that he had any knee problems during service.  The Board also notes that the Veteran is also seeking monetary benefits with his claim and that also may affect his credibility at this point.  

In sum, for the reasons stated above, the Board finds that the evidence supporting an in-service bilateral knee injury is not credible and that, therefore, the elements of McLendon are not met.  The Board finds that the RO's decision not to provide the Veteran with a medical examination concerning his bilateral knees is warranted and that the RO fulfilled its duty to assist the Veteran in that regard.

The Veteran has been represented by a service representative and has been informed by the RO of the law and regulations that apply to his claims.  The Board notes that the Veteran has presented evidence at hearings before a local hearing officer and the undersigned VLJ.

For those reasons, the Board finds that VBA satisfied the duties to assist and notify the Veteran, and that all due process has been provided.  The Board will proceed to a decision on the claims on appeal.

Entitlement to service connection for an acquired psychiatric disorder to include post traumatic stress disorder (PTSD) and depressive disorder

Relevant law and regulations
Service connection - in general

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).

In order to establish service connection or service-connected aggravation for a present disability, there must be (1) evidence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163 at 1166-67 (Fed. Cir. 2004).

Service connection - PTSD

Service connection for PTSD requires medical evidence diagnosing the condition in conformance with DSM IV, section 309.81; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. §§ 3.304(f), 4.125(a) (2010).

Analysis

The Veteran claims that he witnessed events during his active duty in Vietnam that have resulted in an acquired psychiatric disorder.  The Veteran has claimed only entitlement to service connection for PTSD, however, in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court clarified that a Veteran's claim "cannot be limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Essentially, the Court found that a Veteran does not file a claim to receive benefits only for an acquired psychiatric disorder, such as PTSD, but in fact makes a general claim for whatever mental condition may be afflicting the Veteran.  

As noted above, the Veteran underwent a VA psychiatric examination in August 2010.  The examiner, a VA psychologist, reviewed the Veteran's VA claims folder and examined the Veteran.  Based on that examination, the Veteran was diagnosed with depressive disorder NOS [not otherwise specified].  The examiner specifically noted in the examination that the Veteran did not meet all DSM-IV diagnostic criteria of PTSD and, therefore, the Veteran was not diagnosed with PTSD.  

The Board notes that the Veteran's VA treatment records include follow-up reports indicating that the Veteran had "possible PTSD," or a history of PTSD.  See for example April 17, 2008, Treatment note and November 28, 2007, Depression Care Manager Initial Assessment.  The November 2007 note indicates that the Veteran was "diagnosed with PTSD," but the Board observes that there is no diagnosis of PTSD in the record.  It appears that the author of the November 2007 note was not a physician or a psychologist making a diagnosis, but was a case manager reporting the statement of the Veteran.  There is nothing in the record that indicates that either the November 2007 author or the Veteran is competent to make a diagnosis of PTSD or any other psychiatric disorder.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  For those reasons, the Board finds that the statements contained in the November 2007 initial assessment that are attributable to the Veteran or the author of the report are not as competent as those made by the August 2010 VA examiner.  

The record also includes a November 2005 assessment of PTSD by a VA physician.  There is, however, no explanation for how the diagnosis was made or what information the examiner depended upon in making a diagnosis of PTSD.  In adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to evidence. See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998). Indeed, in Jefferson v. Principi, 271 F.3d 1072, 1076 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit, citing Madden, recognized that the Board had inherent fact-finding ability. In addition, the Court has declared that in adjudicating a claim the Board has the responsibility to weigh and assess the evidence. See Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

In such an assessment of medical evidence, the Board can favor some medical evidence over other medical evidence so long as the Board adequately explains its reasons for doing so. See Evans v. West, 12 Vet. App. 22, 30 (1998); Winsett v. West, 11 Vet. App. 420, 424-25 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The Court instructed that the Board should assess the probative value of medical opinion evidence by examining the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical opinion that the physician reaches.  See Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005).

In this case, the Board finds that the November 2005 assessment of PTSD is not as probative as that provided by the August 2010 examiner because the August 2010 examination report encompasses an explanation of the Veteran's medical history and the specific symptoms manifested by the Veteran whereas the November 2005 assessment appears to simply restate the contentions of the Veteran.  The November 2005 examiner did not provide an explanation of the underlying symptoms and did not discuss how the clinical evidence supported the diagnosis or impression stated.

In sum, the Board finds that Shedden element (1) is met as to depressive disorder, but not met as to PTSD.  The claim for entitlement to service connection for PTSD fails on this basis alone.

With regard to element (2), in-service incurrence or aggravation of a disease or injury, the Board observes that none of the Veteran's service treatment records indicate that the Veteran complained of or was treated for any psychiatric disorder during service, and the medical history form the Veteran filled out upon his separation from active duty indicates that he did not have a history of nightmares or depression or other symptom of a psychiatric disorder when he left active duty.  Moreover, it does not appear from treatment records in the Veteran's VA claims folder that he sought or obtained treatment from VA regarding a psychiatric disorder within one year of leaving active duty.  The Board notes in this regard that VA attempted to obtain treatment records from VA facilities where the Veteran claimed to have been treated after service, but no such records were found or available.  See March and April 2008 notices to the Veteran regarding unavailability of records from VA Medical Centers in Hines and Chicago, Illinois.  Finally, the August 2010 examiner reported that the Veteran was unable to state when his psychiatric symptoms began.

In sum, after review of the entire record, the Board finds that Shedden element (2) is not satisfied by the record evidence.

With regard to element (3) and depression, a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the Board notes that the August 2010 examiner opined that the depressive symptoms the Veteran reported are not related to his active duty service.  Thus, element (3) is also not satisfied.

For the reasons stated above, the Board finds that a preponderance of the competent medical and other evidence supports a conclusion that the Veteran has no diagnosis of PTSD and that his current depressive disorder is unrelated to his active duty service.  The Board finds that entitlement to service connection for an acquired psychiatric disorder to include PTSD and depressive disorder is not warranted.

Entitlement to service connection for a bilateral knee disorder.

The Veteran contends that he is entitled to service connection for a bilateral knee disorder.  He has testified that when he was in Vietnam, he jumped from his truck when his convoy was attacked.  He claims that he injured his knees, but he has testified that he did not seek medical treatment for his knees during service.  See March 2009 hearing transcript at pages 9-11.  

The Board notes that the Court held in McClain v. Nicholson, 21 Vet. App. 319 (2007), that so long as a veteran had a diagnosed disability during the pendency of the claim, service connection criteria requiring a current disability was satisfied.  The Board observes that the Veteran was diagnosed with degenerative joint disease in April 1990 and again in December 1998.  A November 2005 VA examination reported the Veteran complained of chronic joint pain, but showed full range of motion and no effusions.  A January 2006 VA physical therapist reported that the Veteran had "weak functional LE [lower extremities]."  The Veteran's claim was received by VA in March 2006.

A February 2007 VA examiner noted that the Veteran's knees were within normal limits.  An April 2008 VA outpatient treatment report states that the Veteran complained of chronic leg pain and that his "DJD[degenerative joint disease]" was stable; the report does not indicate what body part the DJD affected.  

The Veteran contends that he has a current bilateral knee disability, but he did not describe it or claim that he has been diagnosed with a knee disability.  See March 2009 hearing transcript at page 37.  The medical evidence of record does not show the Veteran has a currently diagnosed bilateral knee disability.  In order to be considered for service connection, a claimant must first have a disability.  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability. See also Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) [service connection may not be granted unless a current disability exists].  A "current disability" means a disability shown by competent medical evidence to exist. See Chelte v. Brown, 10 Vet. App. 268 (1997).  
 
In this case, the Veteran has not carried his burden to show that he has a current disability.  See 38 U.S.C.A. § 5107(a) (West 2002) [it is a claimant's responsibility to support a claim for VA benefits].  And the medical evidence does not include evidence of a current disability.  Although the record includes complaints of chronic leg pain, the Board observes that complaints of pain, without evidence of an underlying disorder, are not sufficient to substantiate a claim for service connection.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez- Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001). [service connection may not be granted for a diagnosis of a disability by history].  For those reasons, the Board finds that the Veteran's claim fails for lack of evidence of Shedden element (1).  

For the sake of completeness, the Board will briefly address the remaining two Shedden elements. See Luallen v. Brown, 8 Vet. App. 92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. App. 91, 92 (1995) [the Board has the fundamental authority to decide a claim in the alternative].  The Board provided the Veteran with more time to obtain evidence that he suffered chronic knee pain from the time of active duty service.  The Veteran has testified that he did not seek treatment for his knees during service and there is no entry in his service treatment records showing that he complained of or was treated for bilateral knee pain.  The service treatment records do show that he complained of and was treated for a pulled muscle on 28 December 1969, but there is nothing regarding his knees.  In sum, after consideration of the entire record, the Board finds that element (2) is not satisfied and the claim also fails on that basis.  

Similarly, there is no opinion of record to indicate that the Veteran's knee disorder is related to his active duty service.  The Board observes that to the extent that the Veteran's statements can be construed to such evidence, the Board finds that the statements are not probative as there is nothing in the record to show that the Veteran is competent to render an opinion regarding the etiology of a current bilateral knee disorder.  Thus, element (3) is also not satisfied. 

For those reasons, the Board finds that the Veteran's claim for service connection for a bilateral knee disorder is not warranted.


ORDER

Entitlement to service connection for an acquired psychiatric disorder to include PTSD and depressive disorder is denied.

Entitlement to service connection for a bilateral knee disorder is denied.



____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


